4REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/21 has been entered.
The following office action is a responsive to the RCE filed, 09/17/21.
As indicated in the previous Notice of Allowance mailed 06/30/ 21, Applicant’s amendments 02/24/21 have overcome the rejections of the office action mailed 11/30/20. Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 46-48 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The composition of Applicant’s claimed invention is different from the compositions of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the compound or composition of the instant invention possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. For example, the closest prior art (Jiang, H. L. et al.; Biomaterials (2009), 30, 5844-5852) disclose the use of folic acid, covalently attached to chitosan for delivery of siRNA which are of different chemical structure to Applicant’s claimed compound or composition. In addition, Applicant’s claimed conjugates or compositions provide for improved delivery of small molecules, peptides, and nucleic acids to target cells expressing the integrin α4β1 (Very Late Antigen-4) dimer or the αVβ3 dimer for various therapeutic and other applications, of which presently there remains a need for further improved carriers and formulations including small molecule chitosan derivative conjugates for the targeted delivery of therapeutics. In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed composition. Moreover, the composition and method of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623